Exhibit 10.2

EXECUTION VERSION

5.45% CONVERTIBLE NOTES

DUE SEPTEMBER 30, 2010

REGISTRATION RIGHTS AGREEMENT

Dated as of July 6, 2007

by and among

TRANSWITCH CORPORATION,

as the Company

and

EACH OF THE INITIAL PURCHASERS PARTY HERETO,

as Initial Purchasers



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

SECTION 1.

  

Definitions

   1

SECTION 2.

  

Shelf Registration Statement

   4

SECTION 3.

  

Liquidated Damages

   5

SECTION 4.

  

Registration Procedures

   6

SECTION 5.

  

Registration Expenses

   10

SECTION 6.

  

Indemnification

   10

SECTION 7.

  

Underwritten Registration

   12

SECTION 8.

  

Miscellaneous

   12



--------------------------------------------------------------------------------

This Registration Rights Agreement is made and entered into as of July 6, 2007
by and among TranSwitch Corporation, a Delaware corporation (the “Company”) and
each of the initial purchasers of the Company’s 5.45% Convertible Notes due
September 30, 2010 (the “Notes”) named on Schedule I hereto (each, an “Initial
Purchaser” and collectively, the “Initial Purchasers”).

This Agreement is made pursuant to each of the Exchange and Purchase Agreements
by and among the Company and the Initial Purchasers (each, an “Exchange
Agreement” and collectively, the “Exchange Agreements”). In order to induce the
Initial Purchasers to enter into the Exchange Agreements, the Company has agreed
to provide the registration rights provided for in this Agreement to the Initial
Purchasers and their respective direct and indirect transferees (i) for the
benefit of the Initial Purchasers; (ii) for the benefit of the holders from time
to time of the Notes (including the Initial Purchasers); (iii) for the benefit
of the holders from time to time of the Common Stock issuable or issued upon
conversion of the Notes; and (iv) for the benefit of the holders from time to
time of the securities constituting the Transfer Restricted Securities. The
execution of this Agreement is a condition to the closing of the transactions
contemplated by the Exchange Agreements, and each Holder (as defined below) by
participating in a Registration Statement agrees to be bound by this Agreement.

The parties hereby agree as follows:

SECTION 1. Definitions. As used in this Agreement, the following terms shall
have the following meanings:

Act: As defined in this Section 1.

Additional Notes: As defined in Section 8(e) hereof.

Affiliate: An affiliate of any specified person shall mean any other person
directly or indirectly controlling or controlled by or under direct or indirect
common control with such specified person. For the purposes of this definition,
“control,” when used with respect to any person, means the power to direct the
management and policies of such person, directly or indirectly, whether through
the ownership of voting securities, by contract or otherwise and the terms
“affiliated,” “controlling” and “controlled” have meanings correlative to the
foregoing.

Agreement: This Registration Rights Agreement, as the same may be amended,
supplemented or modified from time to time in accordance with the terms hereof.

Business Day: Each Monday, Tuesday, Wednesday, Thursday and Friday that is not a
day on which banking institutions in New York, New York are authorized or
obligated by law or executive order to close.

Closing Date: July 6, 2007.

Common Stock: Common Stock, $.001 par value per share, of the Company and any
other shares of common stock as may constitute “Common Stock” for purposes of
the Indenture as issuable or issued upon conversion of the Notes.

Company: TranSwitch Corporation, a Delaware corporation, and any successor
corporation thereto.

Controlling Person: As defined in Section 6(a) hereof.

Damages Payment Date: Each of the semiannual interest payment dates provided in
the Notes.

Effectiveness Period: As defined in Section 2(a) hereof.

 

1



--------------------------------------------------------------------------------

Effectiveness Target Date: The 90th day following the Closing Date.

Exchange Act: The Securities Exchange Act of 1934, as amended, and the rules and
regulations promulgated by the SEC thereunder.

Exchange Agreement: As defined in the second paragraph hereof.

Filing Date: The 30th day after the Closing Date.

Holder: Each owner of any Transfer Restricted Securities.

Indemnified Person: As defined in Section 6(a) hereof.

Indenture: The Indenture, dated as of the date hereof, between the Company and
the Trustee, pursuant to which the Notes are to be issued, as the same may be
amended, modified or supplemented from time to time in accordance with the terms
thereof.

Initial Purchasers: As defined in the first paragraph hereof.

Liquidated Damages: As defined in Section 3(a) hereof.

New Holder: As defined in Section 8(e) hereof.

Notice and Questionnaire: The Notice and Questionnaire attached hereto as
Exhibit A.

Notes: As defined in the first paragraph hereof.

Proceeding: An action, claim, suit or proceeding (including, without limitation,
an investigation or partial proceeding, such as a deposition), whether commenced
or threatened.

Prospectus: The prospectus included in any Registration Statement (including,
without limitation, a prospectus that discloses information previously omitted
from a prospectus filed in reliance upon Rule 430A), as amended or supplemented
by any prospectus supplement, with respect to the resale of any of the Transfer
Restricted Securities covered by such Registration Statement, and all other
amendments and supplements to any such prospectus, including post-effective
amendments, and all materials incorporated by reference or deemed to be
incorporated by reference, if any, in such prospectus.

Record Holder: with respect to any Damages Payment Date relating to any Notes as
to which any such Liquidated Damages has accrued, the registered Holder of such
Notes as of the Regular Record Date, as defined in the Indenture.

Registration Default: As defined in Section 3(a) hereof.

Registration Statement: Any registration statement of the Company filed with the
SEC pursuant to the Securities Act that covers the resale of any of the Transfer
Restricted Securities pursuant to the provisions of this Agreement, including
the Prospectus, amendments and supplements to such registration statement or
Prospectus, including pre- and post-effective amendments, all exhibits thereto,
and all material incorporated by reference or deemed to be incorporated by
reference, if any, in such registration statement.

Requisite Information: As defined in Section 2(c) hereof.

Rule 144: Rule 144 promulgated by the SEC pursuant to the Securities Act, as
such Rule may be amended from time to time, or any successor rule or regulation.

 

2



--------------------------------------------------------------------------------

Rule 144A: Rule 144A promulgated by the SEC pursuant to the Securities Act, as
such Rule may be amended from time to time, or any successor rule or regulation.

Rule 158: Rule 158 promulgated by the SEC pursuant to the Securities Act, as
such Rule may be amended from time to time, or any successor rule or regulation.

Rule 415: Rule 415 promulgated by the SEC pursuant to the Securities Act, as
such Rule may be amended from time to time, or any successor rule or regulation.

Rule 424: Rule 424 promulgated by the SEC pursuant to the Securities Act, as
such Rule may be amended from time to time, or any successor rule or regulation.

Rule 430A: Rule 430A promulgated by the SEC pursuant to the Securities Act, as
such Rule may be amended from time to time, or any successor rule or regulation.

SEC: The Securities and Exchange Commission.

Securities Act: The Securities Act of 1933, as amended, and the rules and
regulations promulgated by the SEC thereunder.

Shelf Registration Statement: As defined in Section 2(a) hereof.

TIA: The Trust Indenture Act of 1939, as amended, and the rules and regulations
promulgated by the SEC thereunder.

Transfer Restricted Securities: The Notes, the shares of Common Stock into which
such Notes are converted or convertible (including any shares of Common Stock or
other securities issued or issuable thereon upon any stock split, stock
combination, stock dividend or the like), upon original issuance thereof and at
all times subsequent thereto, and associated related rights, if any, until the
earliest of (i) the date on which the resale thereof has been effectively
registered under the Securities Act and such security disposed of in accordance
with the Registration Statement relating thereto, (ii) the date on which such
security has been distributed to the public pursuant to Rule 144 or is saleable
pursuant to paragraph (k) of Rule 144 or (iii) the date on which it ceases to be
outstanding.

Transfer Agent: The registrar and transfer agent for the Company’s Common Stock.

Trustee: The trustee under the Indenture.

References herein to the term “Holders of a majority in interest of Transfer
Restricted Securities” or words to a similar effect shall mean, with respect to
any request, notice, demand, objection or other action by the Holders hereunder
or pursuant hereto (each, an “Act”), registered Holders of a number of shares of
then outstanding Common Stock constituting Transfer Restricted Securities and an
aggregate amount of then outstanding Notes constituting Transfer Restricted
Securities, such that the sum of such shares of Common Stock and the shares of
Common Stock issuable upon conversion of such Notes constitutes in excess of 50%
of the sum of all of the then outstanding shares of Common Stock constituting
Transfer Restricted Securities and the number of shares of Common Stock issuable
upon conversion of then outstanding Notes constituting Transfer Restricted
Securities. For purposes of the preceding sentence, Transfer Restricted
Securities owned, directly or indirectly, by the Company or its Affiliates shall
be deemed not to be outstanding.

 

3



--------------------------------------------------------------------------------

SECTION 2. Shelf Registration Statement.

(a) The Company agrees to file with the SEC as soon as reasonably practicable
after the Closing Date, but in no event later than the Filing Date, a
Registration Statement for an offering to be made on a continuous basis pursuant
to Rule 415 covering all of the Transfer Restricted Securities or separate
Registration Statements for an offering to be made on a continuous basis
pursuant to Rule 415 covering all of the Common Stock and Notes constituting
Transfer Restricted Securities, respectively (such Registration Statement or
Statements, collectively, the “Shelf Registration Statement”). Each Shelf
Registration Statement shall be on Form S-3 under the Securities Act or another
appropriate form selected by the Company permitting registration of such
Transfer Restricted Securities for resale by the Holders in the manner or
manners reasonably designated by Holders of a majority in interest of Transfer
Restricted Securities being sold. The Company shall not permit any securities
other than the Transfer Restricted Securities to be included in any Shelf
Registration Statement. The Company shall use all reasonable efforts to cause
each Shelf Registration Statement to be declared effective pursuant to the
Securities Act as soon as reasonably practicable following the filing thereof,
and to keep each Shelf Registration Statement continuously effective under the
Securities Act for two years after the date on which all of the Notes (including
any Additional Notes) are sold by the Company to the Initial Purchasers
(including any New Holders) (the “Effectiveness Period”), or such shorter period
ending when there cease to be any Transfer Restricted Securities outstanding. No
later than the second Business Day after each Shelf Registration Statement
becomes effective, the Company shall file with the SEC the Prospectus included
therein pursuant to Rule 424.

(b) Supplements and Amendments. The Company shall use all reasonable efforts to
keep each Shelf Registration Statement continuously effective by supplementing
and amending the Shelf Registration Statement if required by the rules,
regulations or instructions applicable to the registration form used for such
Shelf Registration Statement, if required by the Securities Act or if reasonably
requested by the Holders of a majority in interest of the Transfer Restricted
Securities or by any underwriter of such Transfer Restricted Securities.

(c) Selling Securityholder Information. Each Holder wishing to sell Transfer
Restricted Securities pursuant to a Shelf Registration Statement and related
Prospectus agrees to deliver a Notice and Questionnaire that confirms such
Holder’s agreement to be bound by the terms of this Agreement and includes such
information regarding it and the distribution of its Transfer Restricted
Securities as is required by law to be disclosed by the Holder in the applicable
Registration Statement (the “Requisite Information”) to the Company prior to any
intended distribution of Transfer Restricted Securities under the Shelf
Registration Statement. The Company shall not be required to include in any
Shelf Registration Statement and related Prospectus the Transfer Restricted
Securities of any Holder that does not provide the Company with a Notice and
Questionnaire in accordance with this Section 2(c). The Company shall file,
within five Business Days after the receipt of a Notice and Questionnaire from
any Holder which includes the Requisite Information with respect to such Holder,
a Prospectus supplement pursuant to Rule 424 or otherwise amend or supplement
such Registration Statement to include in the Prospectus the Requisite
Information as to such Holder (and the Transfer Restricted Securities held by
such Holder), and the Company shall provide such Holder within five Business
Days after receipt of such Notice and Questionnaire with a copy of such
Prospectus as so amended or supplemented containing the Requisite Information.
Each Holder shall promptly notify the Company of any material changes to the
Requisite Information contained in the Notice and Questionnaire provided to the
Company by such Holder. If the Company shall fail to file the appropriate
supplement or amendment within five Business Days of receipt of such notice, the
Company shall pay the Holder Liquidated Damages in the manner set forth in
Section 3. Furthermore, if the filing requires a post-effective amendment to the
Registration Statement and such amendment is not declared effective within 45
Business Days of the filing of the post-effective amendment, the Company shall
pay the Holder Liquidated Damages in the manner set forth in Section 3.

 

4



--------------------------------------------------------------------------------

If any such Registration Statement refers to any Holder by name or otherwise as
the holder of any securities of the Company, then such Holder shall have the
right to require, in the event that such reference to such Holder by name or
otherwise is not required by the Securities Act or any similar Federal statute
then in force, the deletion of the reference to such Holder in such Registration
Statement at any time subsequent to the time that such reference ceases to be
required.

(d) Material Events; Suspension of Sales. Notwithstanding the provisions
contained in this Section 2, in the event that, in the judgment of the Company’s
Board of Directors, it is advisable to suspend use of the Prospectus due to
pending corporate developments, public filings with the SEC or similar events,
the Company shall promptly deliver a written certificate to each registered
Holder, the Trustee, the Transfer Agent and the managing underwriters, if any,
to the effect that the use of the Prospectus is to be suspended until the
Company shall deliver a written notice that the use of the Prospectus may be
resumed. Thereafter, the use of the Prospectus shall be suspended, and the
Company shall not be required to maintain the effectiveness of, or amend or
update the Shelf Registration Statement, or amend or supplement the Prospectus;
provided, however, that the Company shall only be permitted to suspend the use
of the Prospectus for a period not to exceed 30 days in any 12-month period. The
Company will use its best efforts to ensure that the use of the Prospectus may
be resumed as soon as, in the judgment of the Company’s Board of Directors,
disclosure of the material relating to such pending development, filing or event
would not have a material adverse effect on the Company.

(e) Additional Agreements of Holders. Each Holder agrees not to dispose of
Transfer Restricted Securities pursuant to the Shelf Registration Statement
without complying with the provisions of paragraph (d) above regarding use of
the Prospectus. Each Holder further agrees that it will comply fully with
applicable federal and state securities laws in connection with the distribution
of any Transfer Restricted Securities pursuant to the Shelf Registration
Statement. Each Holder further acknowledges having been advised by the Company
that applicable federal securities laws prohibit Holders from trading in
securities of the Company at any time while in possession of material non-public
information about the Company.

SECTION 3. Liquidated Damages.

The Company and the Initial Purchasers agree that the Holders will suffer
damages if the Company fails to fulfill its obligations pursuant to Section 2
hereof and that it would not be possible to ascertain the extent of such
damages. Accordingly, the Company hereby agrees to pay liquidated damages
(“Liquidated Damages”) to each Holder under the circumstances and to the extent
set forth below:

(i) if the Shelf Registration Statement has not been filed with the SEC on or
prior to the Filing Date; or

(ii) if each Shelf Registration Statement is not declared effective by the SEC
on or prior to the applicable Effectiveness Target Date; or

(iii) any Shelf Registration Statement ceases to be effective or usable at any
time during the Effectiveness Period (without being succeeded on the same day
immediately by a post-effective amendment or supplement to such Registration
Statement that cures such failure and that is itself, in the case of
post-effective amendment, immediately declared effective) for a period of time
which shall exceed 30 days in the aggregate in any period of 365 consecutive
days (any of the foregoing, a “Registration Default”).

In the event of a Registration Default, the Company will pay Liquidated Damages
to each holder of Notes constituting or convertible into Transferred Restricted
Securities, for the period immediately following the occurrence of such
Registration Default on the outstanding principal amount of such Notes at a rate
of the Liquidated Damages Rate. The “Liquidated Damages Rate” shall mean (A) for
periods that only include business days on or before the day that is 60 days
after the commencement of a Registration Default, 0.25% per annum, (B) for
periods that only include days after the date that is 60 days after the
commencement of a Registration Default, 0.50% per annum, and (C) for periods
that include days both before and after the date that is 60 days after the
commencement of a Registration Default, a percentage equal to a fraction, the
numerator of which shall

 

5



--------------------------------------------------------------------------------

be the sum of (i) the number of days in such period that are on or before the
date that is 60 days after the commencement of such Registration Default
multiplied by 0.25% and (ii) the number of days in such period that are after
the date that is 60 days after the commencement of such Registration Default
multiplied by 0.50% and the denominator of which shall be the total number of
days comprising such period. Following the cure of a Registration Default,
Liquidated Damages will cease to accrue with respect to such Registration
Default (without in any way limiting the effect of any subsequent Registration
Default). The rate of accrual of Liquidated Damages with respect to any period
shall not exceed the rate provided for in this paragraph notwithstanding the
occurrence of multiple concurrent Registration Defaults. All accrued Liquidated
Damages shall be paid to the holders of Notes constituting or convertible into
Transfer Restricted Securities, pursuant to the terms of the Indenture with
respect to the payment of interest.

The Company shall notify the Transfer Agent or the Trustee, as the case may be,
within one Business Day after each and every date on which a Registration
Default occurs. Liquidated Damages shall be paid by the Company to the Record
Holders of the Notes on each semiannual interest payment date together with
interest to be paid on the Notes pursuant to the terms of the Indenture, by wire
transfer of immediately available funds to the accounts specified by them or by
mailing checks to their registered addresses as they appear in the Notes
Register (as defined in the Indenture) if no such accounts have been specified
in the Notice and Questionnaire on or before the Damages Payment Date; provided,
however, that any Liquidated Damages accrued with respect to any Notes or
portion thereof called for redemption on a redemption date, repurchased on a
repurchase date, or converted into shares of Common Stock on a conversion date
prior to the Damages Payment Date shall, in any such event, be paid instead to
the Holder who submitted such Notes or portion thereof for redemption,
repurchase or conversion on the applicable redemption date, repurchase date or
conversion date, as the case may be, on such date.

SECTION 4. Registration Procedures. In connection with the Company’s
registration obligations hereunder, the Company shall effect such registrations
on the appropriate form selected by the Company to permit the resale of Transfer
Restricted Securities in accordance with the intended method or methods of
disposition thereof, and pursuant thereto the Company shall as expeditiously as
reasonably possible:

(a) No fewer than five Business Days prior to the initial filing of a
Registration Statement or Prospectus and no fewer than two Business Days prior
to the filing of any amendment or supplement thereto (excluding, unless
requested, any document that would be incorporated or deemed to be incorporated
therein by reference and then only to the Holder who so requested), furnish to
the Holders and the managing underwriters, if any, copies of all such documents
proposed to be filed (excluding, unless requested, those incorporated or deemed
to be incorporated by reference and then only to the Holder who so requested)
and cause the officers and directors of the Company, counsel to the Company and
independent certified public accountants to the Company to respond to such
inquiries as shall be necessary in connection with such Registration Statement,
in the opinion of counsel to such underwriters, to conduct a reasonable
investigation within the meaning of the Securities Act. The Company shall not
file any such Registration Statement or related Prospectus or any amendments or
supplements thereto (excluding any document that would be incorporated or deemed
incorporated by reference) to which the Holders of a majority in interest of the
Transfer Restricted Securities or the managing underwriters, if any, shall
reasonably object on a timely basis;

(b) Prepare and file with the SEC such amendments, including post-effective
amendments, to each Registration Statement as may be necessary to keep such
Registration Statement continuously effective for the applicable time period set
forth in Section 2(a) hereof; cause the related Prospectus to be supplemented by
any required Prospectus supplement, and as so supplemented to be filed pursuant
to Rule 424 under the Securities Act and the Exchange Act with respect to the
disposition of all securities covered by such Registration Statement during such
period in accordance with the intended method or methods of disposition by the
Holder set forth in such Registration Statement as so amended or in such
Prospectus as so supplemented (including, without limitation, the filing of any
Prospectus supplement pursuant to Rule 424 in order to add or change any selling
security holder information (including any such supplements or amendments
pursuant to Section 2(c) hereof, provided such Holder to which such change
applies complies with the Requisite Information requirements of Section 2(c)
hereof));

 

6



--------------------------------------------------------------------------------

(c) Notify the Holders and the managing underwriters, if any, promptly (and in
the case of an event specified by clause (i)(A) of this paragraph in no event
fewer than two Business Days prior to such filing), and (if requested by any
such person), confirm such notice in writing, (i) (A) when a Prospectus or any
Prospectus supplement or post-effective amendment is proposed to be filed, and,
(B) with respect to a Registration Statement or any post-effective amendment,
when the same has become effective; (ii) of any request of the SEC or any other
Federal or state governmental authority for amendments or supplements to such
Registration Statement or related Prospectus or for additional information
related thereto; (iii) of the issuance by the SEC, any state securities
commission, any other governmental agency or any court of any stop order, order
or injunction suspending or enjoining the use or the effectiveness of the
Registration Statement or the initiation of any proceedings for that purpose;
(iv) if at any time any of the representations and warranties of the Company
contained in any agreement (including any underwriting agreement) contemplated
by Section 4(m) hereof are not true and correct in all material respects; (v) of
the receipt by the Company of any notification with respect to the suspension of
the qualification or exemption from qualification of any of the Transfer
Restricted Securities for sale in any jurisdiction, or the initiation or
threatening of any proceeding for such purpose; and (vi) of the existence of any
fact and the happening of any event that makes any statement made in such
Registration Statement or related Prospectus untrue in any material respect, or
that requires the making of any changes in such Registration Statement or
Prospectus so that in the case of the Registration Statement, it will not
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein
not misleading and that, in the case of the Prospectus, such Prospectus will not
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances under which they were made, not misleading;

(d) Use all reasonable efforts to avoid the issuance of, or, if issued, to
obtain the withdrawal of any stop order or order enjoining or suspending the use
or effectiveness of a Registration Statement or the lifting of any suspension of
the qualification (or exemption from qualification) of any of the Transfer
Restricted Securities for sale in any jurisdiction, at the earliest practicable
moment;

(e) If requested by the managing underwriters, if any, or the Holders of a
majority in interest of the Transfer Restricted Securities being sold in
connection with such offering, (i) promptly include in a Prospectus supplement
or post-effective amendment such information as the managing underwriters, if
any, and such Holders agree should, in their reasonable judgment, be included
therein; and (ii) make all required filings of such Prospectus supplement or
such post-effective amendment as soon as reasonably practicable after the
Company has received notification of the matters to be included in such
Prospectus supplement or post-effective amendment, provided, however, that the
Company shall not be required to take any action pursuant to this Section 4(e)
that, in the opinion of counsel for the Company, would violate applicable law;

(f) Furnish to each Holder who so requests and each managing underwriter, if
any, without charge, at least one conformed copy of each Registration Statement
and each amendment thereto, including financial statements (but excluding
schedules, all documents incorporated or deemed to be incorporated therein by
reference and all exhibits, unless requested in writing by such Holder or any
managing underwriter);

(g) Deliver to each Holder and the underwriters, if any, without charge, as many
copies of the Prospectus or Prospectuses (including each form of Prospectus) and
each amendment or supplement thereto as such persons may reasonably request;
and, unless the Company shall have given notice to such Holder pursuant to
Section 2(d), the Company hereby consents to the use of such Prospectus and each
amendment or supplement thereto by each of the selling Holders of Transfer
Restricted Securities and the underwriters, if any, in connection with the
offering and sale of the Transfer Restricted Securities covered by such
Prospectus and any amendment or supplement thereto, provided, however, that no
Holder shall be entitled to use the Prospectus unless and until such Holder
shall have furnished to the Company any and all Requisite Information pursuant
to Section 2(c) hereof;

(h) Use all reasonable efforts to register or qualify, or cooperate with the
Holders of Transfer Restricted Securities to be sold or tendered for, the
underwriters, if any, and their respective counsel in connection with

 

7



--------------------------------------------------------------------------------

the registration or qualification (or exemption from such registration or
qualification) of, such Transfer Restricted Securities for offer and sale under
the securities or Blue Sky laws of such jurisdictions within the United States
as any Holder or underwriter reasonably requests in writing, keep each such
registration or qualification (or exemption therefrom) effective during the
period such Registration Statement is required to be kept effective and do any
and all other acts or things necessary legally to enable the disposition in such
jurisdictions of the Transfer Restricted Securities covered by the applicable
Registration Statement; provided, however, that the Company shall not be
required to qualify generally to do business in any jurisdiction where it is not
then so qualified, take any action that would subject it to general service of
process in any such jurisdiction where it is not then so subject or subject the
Company to any tax in any such jurisdiction where it is not then so subject;

(i) In connection with any sale or transfer of Transfer Restricted Securities
that will result in such securities no longer being Transfer Restricted
Securities, cooperate with the Holders and the managing underwriters, if any, to
(i) facilitate the timely preparation and delivery of certificates representing
Transfer Restricted Securities to be sold, which certificates shall not bear any
restrictive legends, shall bear a CUSIP number different from the CUSIP number
for the Transfer Restricted Securities and shall be in a form eligible for
deposit with The Depository Trust Company; and (ii) enable such Transfer
Restricted Securities to be in such denominations and registered in such names
as the managing underwriters, if any, or Holders may reasonably request at least
two Business Days prior to any sale of Transfer Restricted Securities;

(j) Use all reasonable efforts to cause the offering of the Transfer Restricted
Securities covered by the Registration Statement to be registered with or
approved by such other governmental agencies or authorities within the United
States, except as may be required as a consequence of the nature of a Holder’s
business, in which case the Company will cooperate in all reasonable respects
and at such Holder’s expense with the filing of such Registration Statement and
the granting of such approvals as may be reasonably necessary to enable the
seller or sellers thereof or the underwriters, if any, to consummate the
disposition of such Transfer Restricted Securities; provided, however, that the
Company shall not be required to register the Transfer Restricted Securities in
any jurisdiction that would require the Company to qualify to do business in any
jurisdiction where it is not then so qualified, subject it to general service of
process in any such jurisdiction where it is not then so subject or subject the
Company to any tax in any such jurisdiction where it is not then so subject or
to;

(k) Upon the occurrence of any event contemplated by Section 4(c)(vi) hereof, as
promptly as reasonably practicable (subject to any suspension of sales pursuant
to Section 2(d) hereof), prepare a supplement or amendment, including, if
appropriate, a post-effective amendment, to each Registration Statement or a
supplement to the related Prospectus or any document incorporated or deemed to
be incorporated therein by reference, and file any other required document so
that, as thereafter delivered, such Prospectus will not contain an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading;

(l) Prior to the effective date of the first Registration Statement relating to
the Transfer Restricted Securities, to provide a CUSIP number for the Transfer
Restricted Securities to be sold pursuant to the Registration Statement;

(m) Enter into such agreements (including any underwriting agreements in form,
scope and substance as are customary in underwritten offerings) reasonably
satisfactory to the Company and take all such other reasonable actions in
connection therewith (including those reasonably requested by the managing
underwriters, if any, or the Holders of a majority in interest of the Transfer
Restricted Securities being sold) in order to expedite or facilitate the sale of
such Transfer Restricted Securities; provided, however, that the Company is not
required to facilitate an underwritten offering without its consent. In
connection with any underwritten offering or otherwise at the reasonable request
of the Holders in the context of the securities laws, the Company will (i) make
such representations and warranties to the Holders of such Transfer Restricted
Securities and the underwriters, if any, with respect to the business of the
Company and its

 

8



--------------------------------------------------------------------------------

subsidiaries (including with respect to businesses or assets acquired or to be
acquired by any of them), and the Registration Statement, Prospectus and
documents, if any, incorporated or deemed to be incorporated by reference
therein, in each case, in form, substance and scope as are customarily made by
issuers to underwriters in underwritten offerings and reasonably acceptable to
the Company, and confirm the same if and when requested; (ii) seek to obtain
opinions of counsel to the Company and updates thereof (which counsel and
opinions (in form, scope and substance) shall be reasonably satisfactory to the
managing underwriters, if any, addressed to each selling Holder of Transfer
Restricted Securities and each of the underwriters, if any, covering the matters
customarily covered in opinions requested in underwritten offerings (including
any such matters as may be reasonably requested by such underwriters));
(iii) use all reasonable efforts to obtain customary “cold comfort” letters and
updates thereof from the independent certified public accountants of the Company
(and, if necessary, any other independent certified public accountants of any
subsidiary of the Company or of any business acquired by the Company for which
financial statements and financial data are, or are required to be, included in
the Registration Statement), addressed (where reasonably possible) to each
selling Holder of Transfer Restricted Securities and each of the underwriters,
if any, such letters to be in customary form and covering matters of the type
customarily covered in “cold comfort” letters in connection with underwritten
offerings; (iv) if an underwriting agreement is entered into, the same shall
contain indemnification provisions and procedures no less favorable to the
selling Holders of Transfer Restricted Securities and the underwriters, if any,
than those set forth in Section 6 hereof (or such other provisions and
procedures acceptable to Holders of a majority in interest of the Transfer
Restricted Securities covered by such Registration Statement and the managing
underwriters); and (v) deliver such documents and certificates as may be
reasonably requested by the Holders of majority interest of the Transfer
Restricted Securities being sold or the managing underwriters, if any, to
evidence the continued validity of the representations and warranties made
pursuant to clause (i) of this Section 4(m) and to evidence compliance with any
customary conditions contained in the underwriting agreement or other agreement
entered into by the Company;

(n) Make available for inspection by a representative of the Holders of Transfer
Restricted Securities being sold, any underwriter participating in any such
disposition of Transfer Restricted Securities, if any, and any attorney,
consultant or accountant retained by such selling Holders or underwriter, at the
offices where normally kept, during reasonable business hours, all financial and
other records, pertinent corporate documents and properties of the Company and
its subsidiaries as they may reasonably request, and cause the officers,
directors, agents and employees of the Company and its subsidiaries to supply
all information in each case reasonably requested by any such representative,
underwriter, attorney, consultant or accountant in connection with such
Registration Statement, provided, however, that such persons shall first agree
in writing with the Company that any information that is reasonably and in good
faith designated by the Company in writing as confidential at the time of
delivery or inspection (as the case may be) of such information shall be kept
confidential by such persons, unless (i) disclosure of such information is
required by court or administrative order or is necessary to respond to
inquiries of regulatory authorities; (ii) disclosure of such information is
required by law (including any disclosure requirements pursuant to Federal
securities laws in connection with the filing of any Registration Statement or
the use of any Prospectus); (iii) such information becomes generally available
to the public other than as a result of a disclosure or failure to safeguard by
any such person; or (iv) such information becomes available to any such person
from a source other than the Company and such source is not bound by a
confidentiality agreement;

(o) Use all reasonable efforts to cause the Indenture to be qualified under the
TIA not later than the effective date of the first Registration Statement
relating to the Transfer Restricted Securities; and in connection therewith,
cooperate with the Trustee and the Holders of Notes or Common Stock constituting
Transfer Restricted Securities to effect such changes to the Indenture, if any,
as may be required for such Indenture to be so qualified in accordance with the
terms of the TIA; and execute, and use all reasonable efforts to cause the
Trustee to execute, all customary documents as may be required to effect such
changes, and all other forms and documents (including Form T-1) required to be
filed with the SEC to enable the Indenture to be so qualified under the TIA in a
timely manner;

 

9



--------------------------------------------------------------------------------

(p) Comply with applicable rules and regulations of the SEC and make generally
available to its security holders earning statements satisfying the provisions
of Section 11(a) of the Securities Act or Rule 158 (or any similar rule
promulgated under the Securities Act), no later than 45 days after the end of
any 12-month period (or 90 days after the end of any 12-month period if such
period is a fiscal year) (i) commencing at the end of any fiscal quarter in
which Transfer Restricted Securities are sold to underwriters in a firm
commitment or best efforts underwritten offering; and (ii) if not sold to
underwriters in such an offering, commencing on the first day of the first
fiscal quarter after the effective date of a Registration Statement, which
statement shall cover said period, consistent with the requirements of Rule 158;
and

(q) list all shares of Common Stock covered by any Registration Statements on
any securities exchange on which the Common Stock is then listed, and use its
reasonable efforts to maintain at all times the listing of the Common Stock on
the NASDAQ Global Market or another national securities exchange (including by
complying with the rules and regulations thereof).

SECTION 5. Registration Expenses. All fees and expenses incident to the
performance of or compliance with this Agreement by the Company shall be borne
by it whether or not any Registration Statement is filed or becomes effective
and whether or not any securities are offered or sold pursuant to any
Registration Statement. The fees and expenses referred to in the foregoing
sentence shall include, without limitation, (i) all registration and filings
fees (including, without limitation, fees and expenses (A) with respect to
filings required to be made with the National Association of Securities Dealers,
Inc. and (B) in compliance with securities or Blue Sky laws (including, without
limitation and in addition to that provided for in this Section 5, fees and
disbursements of counsel for the underwriters in connection with Blue Sky
qualifications of the Transfer Restricted Securities and determination of the
eligibility of the Transfer Restricted Securities for investment under the laws
of such jurisdictions as the managing underwriters, if any, or Holders of a
majority in interest of Transfer Restricted Securities, may designate));
(ii) printing expenses (including, without limitation, of printing Prospectuses
if the printing of Prospectuses is required by the managing underwriters, if
any, or by the Holders of a majority in interest of the Transfer Restricted
Securities included); (iii) messenger, telephone and delivery expenses;
(iv) reasonable fees and disbursements of counsel for the Company (plus any
local counsel deemed appropriate by the Holders of a majority in interest of the
Transfer Restricted Securities) in accordance with the provisions of Section 5
hereof; (v) fees and disbursements of all independent certified public
accountants referred to in Section 4(m)(iii) (including, without limitation, the
expenses of any special audit and “comfort” letters required by or incident to
such performance); (vi) fees and expenses of all other persons retained by the
Company. In addition, the Company shall pay its internal expenses (including,
without limitation, all salaries and expenses of its officers and employees
performing legal or accounting duties), the expense of an annual audit and the
fees and expenses incurred in connection with the listing of the securities to
be registered on any securities exchange. Notwithstanding anything in this
Agreement to the contrary, each Holder shall pay all underwriting discounts and
brokerage commissions with respect to any Transfer Restricted Securities sold by
it.

SECTION 6. Indemnification.

(a) The Company agrees to indemnify and hold harmless (i) each of the Initial
Purchasers; (ii) each Holder; (iii) each person, if any, who controls (within
the meaning of Section 15 of the Securities Act or Section 20 of the Exchange
Act) any of the foregoing (any of the persons referred to in this clause
(iii) being hereinafter referred to as a “controlling person”); and (iv) the
respective officers, directors, partners, employees, representatives and agents
of the Initial Purchasers, the Holders (including predecessor Holders), or any
controlling person (any person referred to in clause (i), (ii), (iii) or
(iv) may hereinafter be referred to as an “Indemnified Person”), from and
against any and all losses, claims, damages, liabilities, expenses and judgments
caused by any untrue statement or alleged untrue statement of a material fact
contained in any Registration Statement or Prospectus or in any amendment or
supplement thereto or in any preliminary or free writing prospectus, or caused
by any omission or alleged omission to state therein a material fact required to
be stated therein or necessary to make the statements therein (in the case of
any

 

10



--------------------------------------------------------------------------------

Prospectus, or preliminary or free writing prospectus, or supplement thereto, in
light of the circumstances under which they were made) not misleading, except
insofar as such losses, claims, damages, liabilities, expenses or judgments are
caused by any such untrue statement or omission or alleged untrue statement or
omission based upon information relating to any Indemnified Person furnished to
the Company by or on behalf of such Indemnified Person expressly for use therein
(which shall include, without limitation, the Requisite Information in the
Notice and Questionnaire provided to the Company by such Indemnified Person

(b) In case any action shall be brought against any Indemnified Person, based
upon any Registration Statement or any such Prospectus or any amendment or
supplement thereto and with respect to which indemnity may be sought against the
Company, such Indemnified Person shall promptly notify the Company in writing
and the Company shall assume the defense thereof, including the employment of
counsel reasonably satisfactory to such Indemnified Person and payment of all
fees and expenses. Any Indemnified Person shall have the right to employ
separate counsel in any such action and participate in the defense thereof, but
the fees and expenses of such counsel shall be at the expense of such
Indemnified Person, unless (i) the employment of such counsel shall have been
specifically authorized in writing by the Company; (ii) the Company shall have
failed to assume the defense and employ counsel; or (iii) such Indemnified
Person or Persons shall have been advised by counsel that there may be a
conflict between the positions of the indemnifying party or parties and of the
indemnified party or parties in conducting the defense of such action or
proceeding or that there may be legal defenses available to such Indemnified
Person or Persons different from or in addition to those available to the
indemnifying party or parties (in which case the Company shall not have the
right to assume the defense of such action on behalf of such Indemnified Person,
it being understood, however, that the Company shall not, in connection with any
one such action or separate but substantially similar or related actions in the
same jurisdiction arising out of the same general allegations or circumstances,
be liable for the fees and expenses of more than one separate firm of attorneys
(in addition to any local counsel) for all such Indemnified Persons, which firm
shall be designated in writing by such Indemnified Persons, and that all such
fees and expenses shall be reimbursed as they are incurred). The Company shall
not be liable for any settlement of any such action effected without its written
consent but if settled with the written consent of the Company, the Company
agrees to indemnify and hold harmless any Indemnified Person from and against
any loss or liability by reason of such settlement. No indemnifying party shall,
without the prior written consent of the indemnified party, effect any
settlement of any pending or threatened proceeding in respect of which any
indemnified party is or could have been a party and indemnity could have been
sought hereunder by such indemnified party, unless such settlement includes an
unconditional release of such indemnified party from all liability on claims
that are the subject matter of such proceeding.

(c) In connection with any Registration Statement pursuant to which any Holder
(or predecessor Holder) sold or offered for resale Transfer Restricted
Securities, such Holder agrees, severally and not jointly, to indemnify and hold
harmless the Company, its directors, officers, employees, representatives and
agents and any person controlling the Company within the meaning of Section 15
of the Securities Act or Section 20 of the Exchange Act, to the same extent as
the foregoing indemnity from the Company to each Indemnified Person but only
with reference to information relating to such Indemnified Person furnished by
or on behalf of such Indemnified Person expressly for use in such Registration
Statement (which shall include, without limitation, the Requisite Information in
the Notice and Questionnaire provided to the Company by such Indemnified
Person). In case any action shall be brought against the Company, any of its
directors, officers, employees, representatives and agents, or any person
controlling the Company based on such Registration Statement and in respect of
which indemnity may be sought against any Indemnified Person, the Indemnified
Person shall have the rights and duties given to the Company (except that if the
Company shall have assumed the defense thereof, such Indemnified Person shall
not be required to do so, but may employ separate counsel therein and
participate in defense thereof but the fees and expenses of such counsel shall
be at the expense of such Indemnified Person), and the Company, its directors,
officers, employees, representatives and agents, and any person controlling the
Company shall have the rights and duties given to the Indemnified Person by
Section 6(b) hereof.

 

11



--------------------------------------------------------------------------------

(d) If the indemnification provided for in this Section 6 is applicable by its
terms but unavailable to an indemnified party in respect of any losses, claims,
damages, liabilities, expenses or judgments referred to therein, then each
indemnifying party, in lieu of indemnifying such indemnified party, shall
contribute to the amount paid or payable by such indemnified party as a result
of such losses, claims, damages, liabilities, expenses and judgments (i) in such
proportion as is appropriate to reflect the relative benefits received by the
Company on the one hand and each Indemnified Person on the other hand pursuant
to the applicable Exchange Agreement or from the offering for resale of the
Transfer Restricted Securities or (ii) if the allocation provided by clause (i)
above is not permitted by applicable law, in such proportion as is appropriate
to reflect not only the relative benefits referred to in clause (i) above but
also the relative fault of the Company and each such Indemnified Person in
connection with the statements or omissions which resulted in such losses,
claims, damages, liabilities, expenses or judgments, as well as any other
relevant equitable considerations. The relative fault of the Company and each
such Indemnified Person shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or the
omission to state a material fact relates to information supplied by the Company
or such Indemnified Person and the parties’ relative intent, knowledge, access
to information and opportunity to correct or prevent such statement or omission.

The Company, the Holders and the Initial Purchasers agree that it would not be
just and equitable if contribution pursuant to this Section 6(d) were determined
by pro rata allocation (even if the Indemnified Person were treated as one
entity for such purpose) or by any other method of allocation which does not
take account of the equitable considerations referred to in the immediately
preceding paragraph. The amount paid or payable by an indemnified party as a
result of the losses, claims, damages, liabilities, expenses or judgments
referred to in the immediately preceding paragraph shall be deemed to include,
subject to the limitations set forth above, any legal or other expenses
reasonably incurred by such indemnified party in connection with investigating
or defending any such action or claim. Notwithstanding the provisions of this
Section 6, no Indemnified Person shall be required to contribute any amount or
make any other payment or otherwise incur any liability under this Section 6 in
excess of the amount by which the total net profit received by it in connection
with the sale of the Transfer Restricted Securities pursuant to this Agreement
exceeds the amount of any damages which such Indemnified Person has otherwise
been required to pay by reason of such untrue or alleged untrue statement or
omission or alleged omission. No person guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation. The Indemnified Persons’ obligations to contribute pursuant
to this Section 6(d) are several in proportion to the respective amount of
Transfer Restricted Securities included in and sold pursuant to any such
Registration Statement by each Indemnified Person and not joint.

SECTION 7. Underwritten Registration. If any of the Transfer Restricted
Securities covered by any Shelf Registration Statement are to be sold in an
underwritten offering, the investment banker or investment bankers and manager
or managers that will administer the offering will be investment bankers of
recognized national standing selected by the Holders of a majority in interest
of such Transfer Restricted Securities included in such offering, subject to the
consent of the Company (which will not be unreasonably withheld or delayed).

No person may participate in any underwritten registration hereunder unless such
person (i) agrees to sell such person’s Transfer Restricted Securities on the
basis reasonably provided in any underwriting arrangements approved by the
persons entitled hereunder to approve such arrangements; and (ii) completes and
executes all questionnaires, powers of attorney, indemnities, underwriting
agreements, lock-up agreements and other documents reasonably required under the
terms of such underwriting arrangements.

SECTION 8. Miscellaneous.

(a) Remedies. In the event of a breach by the Company or by a Holder of any of
their respective obligations under this Agreement, each Holder or the Company,
in addition to being entitled to exercise all rights granted by law, including,
without limitation, recovery of damages, will be entitled to specific

 

12



--------------------------------------------------------------------------------

performance of its rights under this Agreement. The Company and each Holder
agree that monetary damages would not be adequate compensation for any loss
incurred by reason of a breach by it of any of the provisions of this Agreement
and hereby further agree that, in the event of any action for specific
performance in respect of such breach, they shall waive the defense that a
remedy at law would be adequate.

(b) No Inconsistent Agreements. The Company shall not enter into any agreement
with respect to its securities that is inconsistent with the rights granted to
the Holders in this Agreement or otherwise conflicts with the provisions hereof.
The Company is not currently a party to any agreement granting any registration
rights with respect to any of its securities to any person which conflicts with
the Company’s obligations hereunder or gives any other party the right to
include any securities in any Registration Statement filed pursuant hereto,
except for such rights and conflicts as have been irrevocably waived.

(c) No Adverse Action Affecting the Transfer Restricted Securities. The Company
will not take any action with respect to the Transfer Restricted Securities
which would adversely affect the ability of any of the Holders to include such
Transfer Restricted Securities in a registration undertaken pursuant to this
Agreement.

(d) No Piggyback on Registrations. After the date hereof, the Company shall not
grant to any of its security holders (other than the Holders in such capacity)
the right to include any of its securities in any Shelf Registration Statement.

(e) Amendments and Waivers. The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented, and
waivers or consents to departures from the provisions hereof, may not be given,
without the written consent of the Holders of a majority in interest of the
Transfer Restricted Securities, provided, however, that, for the purposes of
this Agreement, Transfer Restricted Securities that are owned, directly or
indirectly, by either the Company or an Affiliate of the Company are not deemed
outstanding. Notwithstanding the foregoing, a waiver or consent to depart from
the provisions hereof with respect to a matter that relates exclusively to the
rights of Holders whose Transfer Restricted Securities are being sold pursuant
to an underwritten offering and that does not directly or indirectly affect the
rights of other Holders may be given by Holders of a majority in interest of the
Transfer Restricted Securities being sold by such Holders pursuant to such an
underwritten offering, provided, however, that the provisions of this sentence
may not be amended, modified, or supplemented except in accordance with the
provisions of the immediately preceding sentence. Notwithstanding the foregoing
two sentences, this Agreement may be amended by written agreement signed by the
Company and the Initial Purchasers, without the consent of the Holders of
Restricted Securities, to cure any ambiguity or to correct or supplement any
provision contained herein that may be defective or inconsistent with any other
provision contained herein, or to make such other provisions in regard to
matters or questions arising under this Agreement that shall not adversely
affect the interests of the Holders of Restricted Securities. In addition,
notwithstanding the foregoing three sentences, if after the date hereof the
Company enters into one or more Exchange Agreements to issue additional Notes
(the “Additional Notes”) to such persons or entities as the Company in its sole
discretion may determine (each, a “New Holder”), such New Holder may, upon
execution and delivery by such New Holder of a signature page to an Exchange
Agreement and this Agreement, become an Initial Purchaser under this Agreement,
entitled to the benefits and subject to the obligations hereunder, and this
Agreement may be amended without the consent of any Holder solely to make such
New Holder an Initial Purchaser party hereto and to update Exhibit A hereto to
reflect the name of and principal amount of Notes issued to such New Holder.
Each Holder of Restricted Securities outstanding at the time of any such
amendment, modification, supplement, waiver or consent or thereafter shall be
bound by any such amendment, modification, supplement, waiver or consent
effected pursuant to this Section 8(e), whether or not any notice, writing or
marking indicating such amendment, modification, supplement, waiver or consent
appears on the Restricted Securities or is delivered to such Holder.

 

13



--------------------------------------------------------------------------------

(f) Notices. All notices and other communications provided for herein shall be
made in writing by hand-delivery, next day air courier, certified first-class
mail, return receipt requested or telecopy:

(i) if to a Holder, to the address of such Holder as it appears in the Notice
and Questionnaire, or, if not so specified, in the Common Stock or Notes
register of the Company, as applicable;

 

(ii)    if to the Company, to:

TranSwitch Corporation

3 Enterprise Drive

Shelton, Connecticut 06484

Attn.: Dr. Santanu Das

Telecopy No.: (203) 926-9453

  

with a copy to:

Brown Rudnick Berlack Israels LLP

One Financial Center

Boston, MA 02111

Attn: Timothy C. Maguire, Esq.

Telecopy No.: (617) 289-0431

Except as otherwise provided in this Agreement, all such communications shall be
deemed to have been duly given, when delivered by hand, if personally delivered;
one Business Day after being timely delivered to a next-day air courier, upon
receipt by the Company after being deposited in the mail, postage prepaid, if
mailed; and when receipt is acknowledged by the recipient’s telecopier machine,
if telecopied.

(g) Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the successors and permitted assigns of each of the parties and
shall inure to the benefit of each existing and future Holder. The Company may
not assign its rights or obligations hereunder without the prior written consent
of the Holders of a majority in interest of the Transfer Restricted Securities,
other than by operation of law pursuant to a merger or consolidation to which
the Company is a party.

(h) Counterparts. This Agreement may be executed in any number of counterparts
by the parties hereto, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
instrument.

(i) Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, AS APPLIED TO CONTRACTS MADE
AND PERFORMED WITHIN THE STATE OF NEW YORK WITHOUT REGARD TO PRINCIPLES OF
CONFLICTS OF LAW.

(j) Severability. The remedies provided herein are cumulative and not exclusive
of any remedies provided by law. If any term, provision, covenant or restriction
of this Agreement is held by a court of competent jurisdiction to be invalid,
illegal, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions set forth herein shall remain in full force and
effect and shall in no way be affected, impaired or invalidated, and the parties
hereto shall use their best efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.

(k) Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof. All references
made in this Agreement to “Section” and “paragraph” refer to such Section or
paragraph of this Agreement, unless expressly stated otherwise.

(l) Attorneys’ Fees. In any action or proceeding brought to enforce any
provision of this Agreement, or where any provision hereof is validly asserted
as a defense, the prevailing party, as determined by the court, shall be
entitled to recover its reasonable attorneys’ fees in addition to any other
available remedy.

(m) Reports Under the 1934 Act. With a view to making available to the Holders
the benefits of Rule 144 promulgated under the Securities Act or any other
similar rule or regulation of the SEC that may at any time permit the Investors
to sell securities of the Company to the public without registration (“Rule
144”), the Company agrees to:

(i) make and keep public information available, as those terms are understood
and defined in Rule 144;

 

14



--------------------------------------------------------------------------------

(ii) file with the SEC in a timely manner all annual reports on Form 10-K or
10-KSB, and quarterly reports on Form 10-Q or 10-QSB required of the Company
under the 1934 Act so long as the Company remains subject to such requirements
and the filing of such reports and other documents is required for the
applicable provisions of Rule 144; and

(iii) furnish to each Holder so long as such Investor owns Transfer Restricted
Securities, promptly upon written request, (i) a written statement by the
Company, if true, that it has complied with the reporting requirements of Rule
144, the Securities Act and the Exchange Act, (ii) a copy of the most recent
annual or quarterly report of the Company and such other reports and documents
so filed by the Company, and (iii) such other information as may be reasonably
requested to permit the Holders to sell such securities pursuant to Rule 144
without registration.

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Registration Rights Agreement
to be duly executed as of the date first written above.

 

TRANSWITCH CORPORATION By:      Name:   Title:  



--------------------------------------------------------------------------------

The foregoing Registration Rights Agreement is hereby confirmed and agreed to as
of the date first written above:

 

[INITIAL PURCHASER] By:        Authorized Signatory [INITIAL PURCHASER] By:     
  Authorized Signatory [INITIAL PURCHASER] By:        Authorized Signatory
[INITIAL PURCHASER] By:        Authorized Signatory [INITIAL PURCHASER] By:     
  Authorized Signatory



--------------------------------------------------------------------------------

Schedule I

Initial Purchasers



--------------------------------------------------------------------------------

Exhibit A

Notice

The undersigned beneficial owner (the “Selling Securityholder”) of Transfer
Restricted Securities hereby gives notice to the Company of its intention to
sell or otherwise dispose of Transfer Restricted Securities beneficially owned
by it and listed below in Item (3), unless otherwise specified in Item (3),
pursuant to the Shelf Registration Statement. The undersigned, by signing and
returning this Notice and Questionnaire, understands and agrees that it will be
bound by the terms and conditions of this Notice and Questionnaire and the
Registration Rights Agreement.

Pursuant to the Registration Rights Agreement, the undersigned has agreed to
indemnify and hold harmless the Company, the Company’s directors and the
Company’s officers who sign the Shelf Registration Statement and each person, if
any, who controls the Company within the meaning of either Section 15 of the
Securities Act or Section 20 of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), from and against certain losses arising in connection with
statements concerning the undersigned made in the Shelf Registration Statement
or the related prospectus in reliance upon the information provided in this
Notice and Questionnaire.

The undersigned hereby provides the following information to the Company and
represents and warrants that such information is accurate and complete:

Questionnaire

1.     (a)    Full Legal Name of Selling Securityholder:

 

 

--------------------------------------------------------------------------------

 

  (b) Full Legal Name of Registered Holder (if not the same as (a) above)
through which Transfer Restricted Securities listed in Item (3) below are held:

 

 

--------------------------------------------------------------------------------

 

  (c) Full Legal Name of DTC Participant (if applicable and if not the same as
(b) above) through which Transfer Restricted Securities listed in Item (3) below
are held:

 

 

--------------------------------------------------------------------------------

 

  2. Address for Notices to Selling Securityholder:

 

 

--------------------------------------------------------------------------------

Telephone:                                     
                                        
                                        
                                                            

Fax:                                      
                                        
                                        
                                                                        

Contact Person:                                       
                                        
                                        
                                                 

 

  3. Beneficial Ownership of Transfer Restricted Securities:

 

  (a) Type and Amount of Transfer Restricted Securities beneficially owned:

 

 

--------------------------------------------------------------------------------

 

  (b) CUSIP No(s). of such Transfer Restricted Securities beneficially owned:

 

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

  (c) Type and Amount of Transfer Restricted Securities to be registered:

 

 

--------------------------------------------------------------------------------

 

  4. Beneficial Ownership of Other Securities of the Company owned by the
Selling Securityholder:

Except as set forth below in this Item (4), the undersigned is not the
beneficial or registered owner of any securities of the Company other than the
Transfer Restricted Securities listed above in Item (3).

 

  (a) Type and Amount of Other Securities beneficially owned:

 

 

--------------------------------------------------------------------------------

 

  (b) CUSIP No(s). of such Other Securities beneficially owned:

 

 

--------------------------------------------------------------------------------

 

  5. Relationship with the Company:

Except as set forth below, neither the undersigned nor any of its affiliates,
officers, directors or principal equity holders (5% or more) has held any
position or office or has had any other material relationship with the Company
(or its predecessors or affiliates) during the past three years.

State any exceptions here:

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

  6. Plan of Distribution:

Except as set forth below, the undersigned (including its donees or pledgees)
intends to distribute the Transfer Restricted Securities listed above in
Item (3) pursuant to the Shelf Registration Statement only as follows (if at
all): Such Transfer Restricted Securities may be sold from time to time directly
by the undersigned or alternatively, through underwriters, broker-dealers or
agents. If the Transfer Restricted Securities are sold through underwriters or
broker-dealers, the Selling Securityholder will be responsible for underwriting
discounts and commissions and/or agent’s commissions. Such Transfer Restricted
Securities may be sold in one or more transactions at fixed prices, at
prevailing market prices at the time of sale, at varying prices determined at
the time of sale, or at negotiated prices. Such sales may be effected in
transactions (which may involve cresses or block transactions) (i) on any
national securities exchange or quotation service on which the Transfer
Restricted Securities may be listed or quoted at the time of sale; (ii) in the
over-the-counter market; (iii) in transactions otherwise than on such exchanges
or services or in the over-the-counter market; or (iv) through the writing of
options. In connection with sales of the Transfer Restricted Securities or
otherwise, the undersigned may enter into hedging transactions with
broker-dealers, which may in turn engage in short sales of the Transfer
Restricted Securities in the course of hedging the positions they assume. The
Selling Securityholder may also sell Transfer Restricted Securities short and
deliver Transfer Restricted Securities to close out such short positions, or
loan or pledge Transfer Restricted Securities to broker-dealers that in turn may
sell such securities.

State any exceptions here:

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

Note: In no event will such method(s) of distribution take the form of an
underwritten offering of the Transfer Restricted Securities without the prior
agreement of the Company.

 

A-2



--------------------------------------------------------------------------------

The undersigned acknowledges that it understands its obligation to comply with
the provisions of the Exchange Act and the rules thereunder relating to stock
manipulation, particularly Regulation M thereunder (or any successor rules or
regulations), in connection with any offering of Transfer Restricted Securities
pursuant to the Shelf Registration Statement. The undersigned agrees that
neither it nor any person acting on its behalf will engage in any transaction in
violation of such provisions.

The Selling Securityholder hereby acknowledges its obligations under the
Registration Rights Agreement to indemnify and hold harmless certain persons as
set forth therein. Pursuant to the Registration Rights Agreement, the Company
has agreed under certain circumstances to indemnify the Selling Securityholders
against certain liabilities.

In accordance with the undersigned’s obligation under the Registration Rights
Agreement to provide such information as may be required by law for inclusion in
the Shelf Registration Statement, the undersigned agrees to promptly notify the
Company of any inaccuracies or changes in the information provided herein that
may occur subsequent to the date hereof at any time while the Shelf Registration
Statement remains effective. All notices hereunder and pursuant to the
Registration Rights Agreement shall be made in writing, by hand delivery,
first-class mail or air courier guaranteeing overnight delivery at the address
set forth below. In the absence of any such notification, the Company shall be
entitled to continue to rely on the accuracy of the information in this Notice
and Questionnaire.

By signing below, the undersigned consents to the disclosure of the information
contained herein in its answers to items (1) through (6) above and inclusion of
such information in the Shelf Registration Statement and the Prospectus. The
undersigned understands that such information will be relied upon by the Company
in connection with the preparation, amendment or supplementation of the Shelf
Registration Statement and the Prospectus.

The terms of this Notice and Questionnaire, and the representations and
warranties contained herein, shall be binding upon, shall inure to the benefit
of and shall be enforceable by the respective successors, heirs, personal
representatives, and assigns of the Company and the Selling Securityholder with
respect to the Transfer Restricted Securities beneficially owned by the Selling
Securityholder and listed in Item (3) above. This agreement shall be governed
by, and construed and enforced in accordance with, the laws of the State of New
York applicable to contracts made in the State of New York.

 

A-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned, by authority duly given, has caused this
Notice and Questionnaire to be executed and delivered either in person or by its
duly authorized agent.

 

Date:                         Selling Securityholder        

(Print or type full legal name of beneficial owner of Transfer Restricted
Securities)

        By:            Name:         Title:  

PLEASE RETURN THE COMPLETED AND EXECUTED NOTICE AND QUESTIONNAIRE TO:

 

       

TranSwitch Corporation

3 Enterprise Drive

Shelton, Connecticut 06484

Attention: Corporate Secretary

with a copy to:

Brown Rudnick Berlack Israels LLP

One Financial Center

Boston, MA 02111

Attn: Timothy C. Maguire, Esq.

 

A-4